DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6-9, 12, 14-15, 18, and 20-29 are pending in this application.
Claims 2, 3, 5, 10, 11, 13, 16-17, and 19 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9, 12, 14-15, 18, 20, 23, 26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., (US Pub. 2018/0101598, publicated on 2018-4-12, hereinafter Allen) in view of Bruno et al., (US Pub. 2016/0098394, hereinafter Bruno).
Regarding claim 1, Allen discloses a method of using a natural language processor, the method comprising: 
one set of dictionary data structures directed to identifying terms and phrases corresponding to hypothetical portions of content which a medical treatment recommendation cognitive system may ignore when performing medical treatment recommendation analysis, and a second set of dictionary data structures directed to distinguishing terms and phrases associated with factual portions of content which should be used as a basis for performing such medical treatment recommendation analysis”; [0091]-[0094] providing trigger terms for hypothetical span analyzer to identify the hypothetical and factual spans);
training the natural language processor with the list of hypothetical triggers and the list of confirm triggers ([0095] the hypothetical span analyzer 124 may employ the logic of the hypothetical personalized engine 129 which may learn through a machine learning process); 
providing to the natural language processor a text including a first trigger that is not included in the list of confirm triggers (Figs. 3, 6A, step 602, [0182] providing to a medical text ingestion engine natural language content_NLC which may be a medical text; Fig. 6A, steps 610 and 612, [0183] For a next node in the parse tree, a determination is made as to whether the token corresponding to the node matches an ignore (hypothetical) trigger specified in a hypothetical dictionary data structure);
selecting a plurality of nodes in the text to create an original potential span, wherein the original potential span includes the first trigger (Figs. 3, 6A, steps 602, 604, and 606, [0182][0183] analyzing to identify features and generating a parse tree of the 
predicting whether the first trigger is a confirm trigger that indicates a context switch to a factual span ([0136] analyzing each of the nodes of the parse tree data structure to confirm triggers specified by the factual dictionary data structures 348; [0140]-[0149] hypothetical span analyzer 344 searches the ignore subtree for any confirm trigger matches that are a sibling or child of a parent node; “The confidence score may be compared by the hypothetical personalization engine 349 to a threshold confidence score value to determine if this threshold is met or exceeded. If so, then the candidate or potential ignore sub-tree is considered to be an actual ignore sub-tree for this particular source. If the confidence score is less than this threshold, then the candidate or potential ignore sub-tree may be considered to not be an actual ignore sub-tree and further processing of the candidate or potential ignore sub-tree as an ignore sub-tree may be discontinued”);
adjusting, in response to predicting that first trigger is a confirm trigger, the original potential span to exclude the first trigger to create a new potential span, wherein the new potential span includes some of the selected plurality of nodes ([0149] If the confidence score is less than this threshold, then the candidate or potential ignore sub-tree may be considered to not be an actual ignore sub-tree and further processing of the candidate or potential ignore sub-tree as an ignore sub-tree may be discontinued).

retraining the natural language processor using the new potential span that includes the first trigger ([0165]-[0169][0199] “involve applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated, as described hereafter. The weighted scores may be processed in accordance with a statistical model generated through training of the QA system that identifies a manner by which these scores may be combined to generate a confidence score or measure for the individual hypotheses or candidate answers”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Personalized Approach to Handling Hypotheticals in Text as taught by Allen with the method of training and updating a statistical model as taught by Bruno to set, propagate, and manage supporting evidence measures and relevance measures for each of the atomic logical terms so that reasoning operations can be performed on these supporting evidence measures and relevance measures (Bruno, [0075]).
Regarding claim 4, Allen in view of Bruno discloses the method of claim 6, and Allen further discloses:
wherein the second trigger is not included in the list of hypothetical triggers ([0025] performing the differentiation of hypothetical spans of text from factual spans of text in medical text input [0039] a set of factual dictionary data structures that specify terms or phrases that are indicative of factual portions of content, with these terms or 
Regarding claim 6, Allen in view of Bruno discloses the method of claim 1, and Allen further discloses:
wherein the new potential span includes a second trigger, the method further comprising: 
predicting whether the second trigger is a hypothetical trigger (Fig. 4, [0144] hypothetical span analyzer 344 searches the ignore subtree for any confirm trigger matches that are a sibling or child of a parent node; [0140]-[0149] hypothetical span analyzer 344 searches the ignore subtree for any confirm trigger matches that are a sibling or child of a parent node; “The confidence score may be compared by the hypothetical personalization engine 349 to a threshold confidence score value to determine if this threshold is met or exceeded. If so, then the candidate or potential ignore sub-tree is considered to be an actual ignore sub-tree for this particular source. If the confidence score is less than this threshold, then the candidate or potential ignore sub-tree may be considered to not be an actual ignore sub-tree and further processing of the candidate or potential ignore sub-tree as an ignore sub-tree may be discontinued”); and 
adjusting, in response to predicting that the second trigger is a hypothetical trigger, the new potential span to exclude the second trigger (Fig. 4, [0144] hypothetical span analyzer 344 searches the ignore subtree for any confirm trigger matches that are a sibling or child of a parent node; [0149] If a node of the ignore sub-tree matches a confirm trigger, then the sub-tree of that node is selected 
Regarding claim 7, Allen in view of Bruno discloses the method of claim 1, and Allen further discloses:
wherein predicting whether the first trigger is a confirm trigger (Fig. 4, [0144] hypothetical span analyzer 344 searches the ignore subtree for any 
confirm trigger matches that are a sibling or child of a parent node) comprises: 
finding a probability that the first trigger is a confirm trigger ([0025][0095][0149] “determine whether the candidate hypothetical term/phrase is in fact an actual hypothetical term/phrase for this author”); and 
comparing the probability to a threshold ([0025][0095][0149] “Comparing the confidence score for the candidate hypothetical term/phrase to a predetermined threshold”).
Regarding claim 8, a system comprising: 
a computing processor ([0007][0009] processor); and 
a memory coupled to the computing processor ([0007][0009] memory), wherein the memory comprises instructions which, when executed by the computing processor, specifically configures the computing processor and causes the computing processor to: 
provide a list of hypothetical triggers that indicate hypothetical spans; providing a list of confirm triggers that indicate factual spans ([0023] “utilize two sets of dictionary data structures that include one set of dictionary data structures directed to identifying terms and phrases corresponding to hypothetical portions of content which a medical treatment recommendation cognitive system may ignore when performing medical second set of dictionary data structures directed to distinguishing terms and phrases associated with factual portions of content which should be used as a basis for performing such medical treatment recommendation analysis”; [0091]-[0094] providing trigger terms for hypothetical span analyzer to identify the hypothetical and factual spans);
train the natural language processor with the list of hypothetical triggers and the list of confirm triggers ([0095] the hypothetical span analyzer 124 may employ the logic of the hypothetical personalized engine 129 which may learn through a machine learning process); 
provide to the natural language processor a text including a first trigger that is not included in the list of confirm triggers (Figs. 3, 6A, step 602, [0182] providing to a medical text ingestion engine natural language content_NLC which may be a medical text; Fig. 6A, steps 610 and 612, [0183] For a next node in the parse tree, a determination is made as to whether the token corresponding to the node matches an ignore (hypothetical) trigger specified in a hypothetical dictionary data structure);
select a plurality of nodes in the text to create an original potential span, wherein the original potential span includes the first trigger (Figs. 3, 6A, steps 602, 604, and 606, [0182][0183] analyzing to identify features and generating a parse tree of the portion of NLC, which has a plurality of nodes; [0140] “additional analysis of other natural language resources corresponding to the token of the node may be analyzed to generate a confidence score as to whether or not the token of the node is likely indicative of a hypothetical”; ([0039][0183] token corresponding to the node matches an ignore (hypothetical) trigger specified in a hypothetical dictionary data structure);

adjust, in response to predicting that first trigger is a confirm trigger, the original potential span to exclude the first trigger to create a new potential span, wherein the new potential span includes some of the selected plurality of nodes ([0149] If the confidence score is less than this threshold, then the candidate or potential ignore sub-tree may be considered to not be an actual ignore sub-tree and further processing of the candidate or potential ignore sub-tree as an ignore sub-tree may be discontinued).
Allen does not explicitly teach, however Bruno does explicitly teach:
retrain the natural language processor using the new potential span that includes the first trigger ([0165]-[0169][0199] “involve applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated, as described hereafter. The 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Personalized Approach to Handling Hypotheticals in Text as taught by Allen with the method of training and updating a statistical model as taught by Bruno to set, propagate, and manage supporting evidence measures and relevance measures for each of the atomic logical terms so that reasoning operations can be performed on these supporting evidence measures and relevance measures (Bruno, [0075]).
Regarding claim 9, Allen discloses the system of claim 8, and Allen further discloses: 
a hypothetical span analyzer (Fig. 1 and [0084] hypothetical span analyzer 124);
a hypothetical dictionary data structure that includes the list of hypothetical triggers; and a factual dictionary data structure that includes the list of confirm triggers (Fig. 1 and [0084] hypothetical dictionary data structures 127 and factual dictionary data structures 128; [0023] “utilize two sets of dictionary data structures that include one set of dictionary data structures directed to identifying terms and phrases corresponding to hypothetical portions of content which a medical treatment recommendation cognitive system may ignore when performing medical treatment recommendation analysis, and a second set of dictionary data structures directed to distinguishing terms and phrases associated with factual portions of content which should be used as a basis for performing such medical treatment recommendation analysis”).
Regarding claims 12 and 14, Claims 12 and 14 are the corresponding system claims to method claims 4 and 6. Therefore, claims 12 and 14 are rejected using the same rationale as applied to claims 4 and 6 above.
Regarding claim 15, a computer program product comprising a computer readable storage medium having a computer readable program stored therein to process natural language text, wherein the computer readable program, when executed on a computing device, specifically configures the computing device, and causes the computing device to ([0008] a computer program product comprising a computer useable or readable medium having a computer readable program is provided): 
provide a list of hypothetical triggers that indicate hypothetical spans; providing a list of confirm triggers that indicate factual spans ([0023] “utilize two sets of dictionary data structures that include one set of dictionary data structures directed to identifying terms and phrases corresponding to hypothetical portions of content which a medical treatment recommendation cognitive system may ignore when performing medical treatment recommendation analysis, and a second set of dictionary data structures directed to distinguishing terms and phrases associated with factual portions of content which should be used as a basis for performing such medical treatment recommendation analysis”; [0091]-[0094] providing trigger terms for hypothetical span analyzer to identify the hypothetical and factual spans);
train the natural language processor with the list of hypothetical triggers and the list of confirm triggers ([0095] the hypothetical span analyzer 124 may employ the logic 
provide to the natural language processor a text including a first trigger that is not included in the list of confirm triggers (Figs. 3, 6A, step 602, [0182] providing to a medical text ingestion engine natural language content_NLC which may be a medical text; Fig. 6A, steps 610 and 612, [0183] For a next node in the parse tree, a determination is made as to whether the token corresponding to the node matches an ignore (hypothetical) trigger specified in a hypothetical dictionary data structure);
select a plurality of nodes in the text to create an original potential span, wherein the original potential span includes the first trigger (Figs. 3, 6A, steps 602, 604, and 606, [0182][0183] analyzing to identify features and generating a parse tree of the portion of NLC, which has a plurality of nodes; [0140] “additional analysis of other natural language resources corresponding to the token of the node may be analyzed to generate a confidence score as to whether or not the token of the node is likely indicative of a hypothetical”; ([0039][0183] token corresponding to the node matches an ignore (hypothetical) trigger specified in a hypothetical dictionary data structure);
predict whether the first trigger is a confirm trigger that indicates a context switch to a factual span ([0136] analyzing each of the nodes of the parse tree data structure to confirm triggers specified by the factual dictionary data structures 348; [0140]-[0149] hypothetical span analyzer 344 searches the ignore subtree for any confirm trigger matches that are a sibling or child of a parent node; “The confidence score may be compared by the hypothetical personalization engine 349 to a threshold confidence score value to determine if this threshold is met or exceeded. If so, then the 
adjust, in response to predicting that first trigger is a confirm trigger, the original potential span to exclude the first trigger to create a new potential span, wherein the new potential span includes some of the selected plurality of nodes ([0149] If the confidence score is less than this threshold, then the candidate or potential ignore sub-tree may be considered to not be an actual ignore sub-tree and further processing of the candidate or potential ignore sub-tree as an ignore sub-tree may be discontinued).
Allen does not explicitly teach, however Bruno does explicitly teach:
retrain the natural language processor using the new potential span that includes the first trigger ([0165]-[0169][0199] “involve applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated, as described hereafter. The weighted scores may be processed in accordance with a statistical model generated through training of the QA system that identifies a manner by which these scores may be combined to generate a confidence score or measure for the individual hypotheses or candidate answers”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Personalized Approach to Handling Hypotheticals in Text as taught by Allen with the method of training and 
Regarding claims 18 and 20, Claims 18 and 20 are the corresponding medium claims to method claims 4 and 6. Therefore, claims 18 and 20 are rejected using the same rationale as applied to claims 4 and 6 above.
Regarding claim 23, Allen in view of Bruno discloses the method of claim 7, and Allen further discloses:
wherein finding the probability that the first trigger is a confirm trigger is based on a word/phrase similarity between the first trigger and at least one of the list of confirm triggers ([0025][0095][0149] “determine whether the candidate hypothetical term/phrase is in fact an actual hypothetical term/phrase for this author”; [0025][0095][0149] “Comparing the confidence score for the candidate hypothetical term/phrase to a predetermined threshold”). 
Regarding claims 26 and 29, Claims 26 and 29 are the corresponding system and medium claims to method claim 23. Therefore, claims 26 and 29 are rejected using the same rationale as applied to claim 23 above.

Claims 21-22, 24-25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., (US Pub. 2018/0101598, publicated on 2018-4-12, hereinafter Allen) in view of Bruno et al., (US Pub. 2016/0098394, hereinafter Bruno) and further in view of Burke et al., (US Pub. 2019/0005019, hereinafter Burke).
Regarding claim 21, Allen in view of Bruno discloses the method of claim 1.
Allen in view of Bruno does not explicitly teach, however, Burke does explicitly teach:
wherein training and retraining the natural language processor involves mapping words/phrases to vectors and analyzing them using machine learning techniques selected from the group consisting of: Word2Vec (two-layer neural net), cosine similarity, and/or GloVe (global vectors) ([0044] distance score is based on a cosine similarity; [claim 7] word embedding model comprises a word2vec model).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Personalized Approach to Handling Hypotheticals in Text as taught by Allen in view of Bruno with the method of applying Word2Vec and/or a Cosine Similarity as taught by Burke to be correctly identified and analyzed based on the historical medical information stored in the word embedding model (Burke, [0014]).
Regarding claim 22, Allen in view of Bruno discloses the method of claim 1.
Allen in view of Bruno does not explicitly teach, however, Burke does explicitly teach:
wherein retraining the natural language processor using the new potential span that includes the first trigger comprises: adding the first trigger to the list of confirm triggers ([0039] adjusting the first confidence score and editing the medical term by 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Personalized Approach to Handling Hypotheticals in Text as taught by Allen in view of Bruno with the method of updating model as taught by Burke to be correctly identified and analyzed based on the historical medical information stored in the word embedding model (Burke, [0014]).
Regarding claims 24-25 and 27-28, Claims 24-25 and 27-28 are the corresponding system and medium claims to method claims 21-22 respectively. Therefore, claims 24-25 and 27-28 are rejected using the same rationale as applied to claims 21-22 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659